

SUNPOWER CORPORATION
 
EXECUTIVE PERFORMANCE BONUS PLAN


SECTION 1:  BACKGROUND, PURPOSE
 
1.1
Effective Date. This Plan is effective as of April 26, 2018.

 
1.2
Purpose of the Plan. The Plan provides the framework under which the Company
intendeds to increase stockholder value and the success of the Company by
motivating Participants (1) to perform to the best of their abilities, and
(2) to achieve the Company’s objectives. The Plan’s goals are to be achieved by
providing Participants with the opportunity to earn incentive awards for the
achievement of goals relating to the performance of the Company.

 
SECTION 2: DEFINITIONS
 
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
 
2.1
“Actual Award” means, as to any Performance Period, the actual award (if any)
payable to a Participant for the Performance Period. Each Actual Award is
determined by the Payout Formula for the Performance Period, subject to the
Committee’s authority under Section 3.6 to eliminate, reduce, or otherwise
modify the award otherwise determined by the Payout Formula.

 
2.2
“Affiliate” means any corporation or other entity (including, but not limited
to, partnerships and joint ventures) controlled by the Company.

 
2.3
“Base Salary” means as to any Performance Period, the Participant’s earned
salary during the Performance Period. Such Base Salary shall be before both
(a) deductions for taxes or benefits, and (b) deferrals of compensation pursuant
to Company-sponsored plans and Affiliate-sponsored plans.

 
2.4
“Board” means the Board of Directors of the Company.

  
2.5
“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation promulgated thereunder, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

 





--------------------------------------------------------------------------------




2.6
“Committee” means the committee appointed by the Board (pursuant to Section 5.1)
to administer the Plan.

 
2.7
“Company” means SunPower Corporation, a Delaware corporation, or any successor
thereto.

 
2.8
“Determination Date” means the last day of the Performance Period applicable to
an award.

 
2.9
“Disability” means a permanent disability in accordance with a policy or
policies established by the Committee (in its discretion) from time to time.

     
2.10
“Employee” means any employee of the Company or of an Affiliate, whether such
employee is so employed at the time the Plan is adopted or becomes so employed
subsequent to the adoption of the Plan, who the Committee in its discretion
designates as a member of the Company’s executive leadership team.

  
2.11
“Fiscal Quarter” means a fiscal quarter within a Fiscal Year of the Company.

 
2.12
“Fiscal Year” means the fiscal year of the Company.



2.13
“Participant” means as to any Performance Period, an Employee who has been
selected by the Committee for participation in the Plan for that Performance
Period.

 
2.14
“Payout Formula” means as to any Performance Period, the formula or payout
matrix established by the Committee pursuant to Section 3.4 in order to
determine the Actual Awards (if any) to be paid to Participants. The formula or
matrix may differ from Participant to Participant.

 
2.15
“Performance Period” means any Fiscal Year or such other period longer or
shorter than a Fiscal Year but not shorter than a Fiscal Quarter or longer than
three Fiscal Years, as determined by the Committee in its sole discretion.

 





--------------------------------------------------------------------------------




2.16
“Performance Goals” means the goal(s) (or combined goal(s)) determined by the
Committee (in its discretion) to be applicable to a Participant for a Target
Award for a Performance Period. As determined by the Committee, the Performance
Goals for any Target Award applicable to a Participant may be made subject to
the attainment of performance goals for a specified period of time relating to
one or more of the following performance criteria, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit or Subsidiary, either individually, alternatively or in any
combination, and measured either annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group or index, in each case as
specified by the Committee: (a) cash balance or cash flow, (b) earnings per
share, (c) earnings before interest, taxes, depreciation, and amortization, (d)
return on equity, (e) total stockholder return, (f) share price performance, (g)
return on capital, (h) return on assets or net assets, (i) revenue, (j) income
or net income, (k) operating income or net operating income, (l) operating
profit or net operating profit, (m) operating margin or profit margin, (n)
return on operating revenue, (o) return on invested capital, (p) market segment
shares, (q) cost per watt, (r) cost per kilowatt hour, (s) customer acquisition
costs, (t) customer cost of energy, (u) cost management or process improvement,
(v) net promoter score, (w) expense measures (including, but not limited to,
overhead cost, research and development expenses and general and administrative
expense), (x) economic value added, (y) watts produced, (z) watts shipped, (aa)
watts per module, (bb) conversion efficiency, (cc) modules produced, (dd)
modules shipped, (ee) production throughput rates, (ff) solar project velocity,
(gg) solar project volume, (hh) production yields, (ii) solar projects developed
(number or watts), (jj) solar projects financed (by value or watts), (kk) solar
projects sold (by value or watts), (ll) operation or maintenance contracts
signed or maintained (by value or watts), (mm) production expansion build and
ramp times, (nn) module field performance, (oo) average sales price; (pp)
budgeted expenses (operating and/or capital), (qq) inventory turns, (rr)
accounts receivable levels, (ss) development of product, (tt) installation of
product, (uu) research and development milestones, or (vv) any other criteria,
as determined by the Committee in its discretion. The Committee may provide for
the adjustment of  any evaluation of performance against the  Performance Goals
to exclude any objective and measurable events, whether specified at the time
the Performance Goals are established or thereafter, including but not limited
to any of the following events that occurs during a Performance Period: (i)
asset write-downs, (ii) litigation or claim judgments or settlements, (iii) the
effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs, (v) acceleration of amortization of debt issuance costs,
(vi) stock-based compensation charges, (vii) purchase-accounting related
charges, including amortization of intangible purchased assets, acquired
in-process research and development charges, and similar charges associated with
purchase accounting, and (viii) the related tax effects associated with each of
the adjustments listed in clauses (i) through (viii) above.

 
2.17
“Plan” means the SunPower Corporation Executive Performance Bonus Plan, as set
forth in this instrument and as hereafter amended from time to time.

  





--------------------------------------------------------------------------------




2.18
“Progress Payment” means a portion of the Target Award or Actual Award for which
the Committee has determined in accordance with Section 3.6 has been earned by
the Participant as of the end of the Progress Period based on achievement of the
applicable Performance Goals and thereby may be paid to the Participant during
the Performance Period.

 
2.19
“Progress Period” means a period shorter than and within the Performance Period
for which a Progress Payment may be made.

 
2.20
“Target Award” means the target award payable under the Plan to a Participant
for the Performance Period, expressed as a percentage of his or her Base Salary
or a specific dollar amount, as determined by the Committee in accordance with
Section 3.3.

 
2.21
“Termination of Employment” means a cessation of the employee-employer
relationship between an Employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement (occurring in accordance with the
policies established by the Committee (in its discretion) from time to time, or
the disaffiliation of an Affiliate, but excluding any such termination where
there is a simultaneous reemployment by the Company or an Affiliate.

 
SECTION 3: SELECTION OF PARTICIPANTS AND DETERMINATION OF AWARDS
 
3.1
Selection of Participants. The Committee, in its sole discretion, shall select
the Employees who shall be Participants for any Performance Period. The
Committee, in its sole discretion, also may designate as Participants one or
more individuals (by name or position) who are expected to become Employees
during a Performance Period. Participation in the Plan is in the sole discretion
of the Committee, and shall be determined on a Performance Period by Performance
Period basis. Accordingly, an Employee who is a Participant for a given
Performance Period in no way is guaranteed or assured of being selected for
participation in any subsequent Performance Period.

 
3.2
Determination of Performance Goals. The Committee (or its designee described in
Section 5.4), in its sole discretion, shall establish the Performance Goals for
each Participant for the Performance Period. Such Performance Goals shall be set
forth in writing.

 
3.3
Determination of Target Awards. The Committee, in its sole discretion, shall
establish a Target Award for each Participant. Each Participant’s Target Award
shall be determined by the Committee in its sole discretion, and each Target
Award shall be set forth in writing. The Committee may also establish maximum
award limits for a given Performance Period.

 





--------------------------------------------------------------------------------




3.4
Determination of Payout Formula or Formulae. The Committee, in its sole
discretion, shall establish a Payout Formula or Formulae for purposes of
determining the Actual Award (if any) payable to each Participant. The Payout
Formula may use one or more modifiers (each, a “Modifier”) to determine the
Actual Award. The Payout Formula may contain a threshold level of performance
below which no amount will be earned, and a maximum level of performance above
which no additional compensation will be earned under this Plan.

 
3.5
Date for Determinations. The Committee shall make all determinations under
Sections 3.1 through 3.4 promptly following the start of any Performance Period.

 
3.6
Determination of Actual Awards. After the end of each Performance Period or, to
the extent Progress Payments will be made, after the end of the Progress Period,
the Committee (or its designee described in 5.4) shall certify in writing the
extent to which the Performance Goals applicable to each Participant for the
Performance Period or Progress Period, as applicable, were achieved or exceeded,
as determined by the Committee. The Actual Award for each Participant shall be
determined by applying the Payout Formula to the level of actual performance
that has been certified in writing by the Committee. Notwithstanding any
contrary provision of the Plan, the Committee, in its sole discretion, may
eliminate, reduce, or modify the Actual Award payable to any Participant from
that which otherwise would be payable under the Payout Formula.

 
SECTION 4:  PAYMENT OF AWARDS
 
4.1
Right to Receive Payment. Each Actual Award that may become payable under the
Plan shall be paid solely from the general assets of the Company or the
Affiliate that employs the Participant (as the case may be), as determined by
the Committee. Nothing in this Plan shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right to payment of an
Actual Award other than as an unsecured general creditor with respect to any
payment to which he or she may be entitled.  Generally, a Participant must be
employed by the Company at the time of the payment of an Actual Award to be
entitled to earn such Actual Award. However, the Committee retains the
discretion to award a partial or full payment under this Plan if a Participant’s
employment terminates prior to the payment date, and may condition such payment
on the Participant’s execution of a binding release of claims and compliance
with on-going obligations to the Company and its Affiliates.

 
4.2
Timing of Payment. The Company shall cause the payment of each Actual Award that
is earned promptly following the end of the Performance Period or Progress
Period, but in no event later than two and one-half month period required for
compliance with Treasury Regulation Section 1.409A-1(b)(4).

 
4.3
Form of Payment. Each Actual Award shall be paid in cash (or its equivalent) in
a single lump sum.

 





--------------------------------------------------------------------------------




4.4
Payment in the Event of Death. If a Participant dies, any amounts owed to him or
her under this Plan will be paid to his or her estate.

 
SECTION 5:  ADMINISTRATION


5.1
Committee is the Administrator. The Plan shall be administered by the Committee.
The Committee shall consist of not less than two (2) non-employee members of the
Board. The members of the Committee shall be appointed from time to time by, and
serve at the pleasure of, the Board. As of the Effective Date of the Plan, the
Plan shall be administered by the Compensation Committee of the Board.

 
5.2
Committee Authority. It shall be the duty of the Committee to administer the
Plan in accordance with the Plan’s provisions. The Committee shall have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (a) determine
which Employees shall be granted awards, (b) prescribe the terms and conditions
of awards, (c) interpret the Plan and the awards, (d) adopt such procedures and
subplans as are necessary or appropriate to permit participation in the Plan by
Employees who are foreign nationals or employed outside of the United States,
(e) adopt rules for the administration, interpretation and application of the
Plan as are consistent therewith, and (f) interpret, amend or revoke any such
rules.

 
5.3
Decisions Binding. All determinations and decisions made by the Committee, the
Board, and any delegate of the Committee pursuant to the provisions of the Plan
shall be final, conclusive, and binding on all persons, and shall be given the
maximum deference permitted by law.



5.4
Delegation by the Committee. The Committee, in its sole discretion and on such
terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to another subcommittee of the Board.

 
SECTION 6: GENERAL PROVISIONS
 
6.1
Tax Withholding. The Company or an Affiliate, as determined by the Committee,
shall withhold all applicable taxes from any Actual Award, including any
federal, state, local and other taxes.

 





--------------------------------------------------------------------------------




6.2
No Effect on Employment. Nothing in the Plan shall interfere with or limit in
any way the right of the Company or an Affiliate, as applicable, to terminate
any Participant’s employment or service at any time, with or without cause. For
purposes of the Plan, transfer of employment of a Participant between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Employment. Employment with the Company and its
Affiliates is on an at-will basis only. The Company expressly reserves the
right, which may be exercised at any time and without regard to when during or
after a Performance Period such exercise occurs, to terminate any individual’s
employment with or without cause, and to treat him or her without regard to the
effect which such treatment might have upon him or her as a Participant.

 
6.3
Participation. No Employee shall have the right to be selected to receive an
award under this Plan, or, having been so selected, to be selected to receive a
future award.

 
6.4
Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any award, and (b) from any and all amounts
paid by him or her in settlement thereof, with the Company’s approval, or paid
by him or her in satisfaction of any judgment in any such claim, action, suit,
or proceeding against him or her, provided he or she shall give the Company an
opportunity, at its own expense, to handle and defend the same before he or she
undertakes to handle and defend it on his or her own behalf. The foregoing right
of indemnification shall not be exclusive of any other rights of indemnification
to which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, by contract, as a matter of law, or otherwise, or under
any power that the Company may have to indemnify them or hold them harmless.

 
6.5
Successors. All obligations of the Company and any Affiliate under the Plan,
with respect to awards granted hereunder, shall be binding on any successor to
the Company and/or such Affiliate, whether the existence of such successor is
the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business or assets of the Company
or such Affiliate.

 
6.6
Clawback. All amounts earned or payable under this Plan are subject to
recoupment under any clawback policy adopted by the Company from time to time or
required by applicable law or the rules of any applicable stock exchange.

  
6.7
Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. All rights with respect
to an award granted to a Participant shall be available during his or her
lifetime only to the Participant.

 





--------------------------------------------------------------------------------




6.8
Deferrals. The Committee, in its sole discretion, may permit a Participant to
defer receipt of the payment of cash that would otherwise be delivered to a
Participant under the Plan. Any such deferral elections shall be subject to such
rules and procedures as shall be determined by the Committee in its sole
discretion.



SECTION 7: AMENDMENT, TERMINATION AND DURATION
 
7.1
Amendment, Suspension or Termination. The Board or the Committee, each in its
sole discretion, may amend or terminate the Plan, or any part thereof, at any
time and for any reason. The amendment, suspension or termination of the Plan
shall not, without the consent of the Participant, alter or impair any rights or
obligations under any Target Award theretofore granted to such Participant. No
award may be granted during any period of suspension or after termination of the
Plan.

 
7.2
Duration of the Plan. The Plan shall commence on the date specified herein, and
subject to Section 7.1 (regarding the Board or the Committee’s right to amend or
terminate the Plan), shall remain in effect thereafter.

 
SECTION 8: LEGAL CONSTRUCTION
 
8.1
Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 
8.2
Severability. In the event any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 
8.3
Requirements of Law. The granting of awards under the Plan shall be subject to
all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 
8.4
Governing Law. The Plan and all awards shall be construed in accordance with and
governed by the laws of the State of California, but without regard to its
conflict of law provisions.

 
8.5
Captions. Captions are provided herein for convenience only, and shall not serve
as a basis for interpretation or construction of the Plan.








